DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-10
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-10
Currently rejected claims:			1-10
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioya (US 2005/0147728).
Regarding claim 1, Shioya teaches a method, wherein the method comprises the step of 
Regarding claim 2, 
Regarding claim 3, Shioya teaches the invention as disclosed above in claim 1, including the at least one cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA) ([0011]).
Regarding claim 4, Shioya teaches the invention as disclosed above in claim 1, including the olfactory effective amount of the at least one cyclohexanecarboxylic acid is 500-100,000 ppm (corresponding to 0.05-10 wt.%) ([0014]), which overlaps the claimed range.
Regarding claim 6, Shioya teaches a method, wherein the method comprises the step of adding an olfactory effective amount of at least one cyclohexanecarboxylic acid in the flavored article ([0014]); and wherein the flavored article contains at least one acid selected from the group consisting of malic acid, tartaric acid, citric acid, and lactic acid ([0015]).  Shioya also teaches that an amount of malic acid, tartaric acid, citric acid, and lactic acid higher than 15 wt% of the flavored article will result in an overly acid flavor ([0015], [0019), which implies that amounts up to 15 wt% would result in an acceptable/enhanced flavor or sourness.  Therefore, the method of Shioya enhances the sourness of a flavored article.
Regarding claim 7, Shioya teaches the invention as disclosed above in claim 6, including the at least one cyclohexanecarboxylic acid is selected from the group consisting of 5-caffeoylquinic acid (5-CQA), 3-caffeoylquinic acid (3-CQA), 4-caffeoylquinic acid ( 4-CQA), 3,4-dicaffeoylquinic acid (3,4-diCQA), 3,5-dicaffeoylquinic acid (3,5-diCQA), 4,5-dicaffeoylquinic acid ( 4,5-diCQA), 3-feruloylquinic acid (3-FQA), 4-feruloylquinic acid (4-FQA), 5-feruloylquinic acid (5-
Regarding claim 8, Shioya teaches the invention as disclosed above in claim 6, including the at least one cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA) ([0011]).
Regarding claim 9, Shioya teaches the invention as disclosed above in claim 6, including the olfactory effective amount of the at least one cyclohexanecarboxylic acid is 500-100,000 ppm (corresponding to 0.05-10 wt.%) ([0014]), which overlaps the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shioya (US 2005/0147728) as applied to claims 1 and 6 above.
Regarding claim 5, Shioya teaches the invention as disclosed above in claim 1, including the amount of the at least one acid in the flavored article is 0.25-15 wt.% so that the sourness of the flavored article is partly attributed to the acid itself ([0019]).  Although the content disclosed by Shioya is outside of the claimed range, a skilled practitioner would readily understand that an amount below the disclosed content range can be used in the flavored article if the desired level of sourness is reached by the content of cyclohexanecarboxylic acid alone or by the combination of the cyclohexanecarboxylic acid and additional ingredients ([0022]-[0023]).  Therefore, the claimed content is rendered obvious.  Furthermore, the statement “an amount sufficient to result in an olfactory effective amount of at least one cyclohexanecarboxylic acid in the flavored article” in claim 1 implies that the enhanced sourness of the flavored article is 
Regarding claim 10, Shioya teaches the invention as disclosed above in claim 6, including the amount of the at least one acid in the flavored article is 0.25-15 wt.% so that the sourness of the flavored article is partly attributed to the acid itself ([0019]).  Although the content disclosed by Shioya is outside of the claimed range, a skilled practitioner would readily understand that an amount below the disclosed content range can be used in the flavored article if the desired level of sourness is reached by the content of cyclohexanecarboxylic acid alone or by the combination of the cyclohexanecarboxylic acid and additional ingredients ([0022]-[0023]).  Therefore, the claimed content is rendered obvious.  Furthermore, the statement “an amount sufficient to result in an olfactory effective amount of at least one cyclohexanecarboxylic acid in the flavored article” in claim 1 implies that the enhanced sourness of the flavored article is attributed to the content of cyclohexanecarboxylic acid alone while the claimed malic acid, tartaric acid, citric acid, and/or lactic acid are merely present in the flavored article.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niwa (JP 2009011202A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791